SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 4, 2011 United American Petroleum Corp. (Exact name of registrant as specified in Charter) Nevada (State or other jurisdiction of incorporation) 000-51465 (Commission File Number) 20-1904354 (IRS Employer Identification No.) 9600 Great Hills Trail, Suite 150W, Austin, TX (Address of principal executive offices) (Zip Code) (512) 852-7888 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. On April 4, 2011, the Registrant issued a press release to announce the commencement of oil production on its Bastrop County, Texas oil drilling project.A copy of the release is attached as Exhibit 99.1. This information shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act 1934, as amended, and is not incorporated by reference into any filing of the Registrant, whether made before or after the date of this report, regardless of any general incorporation language in the filing, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Exhibits. The following exhibit is filed with this report on Form 8-K. Exhibit Number Description of Exhibit Press release dated April 4, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. United American Petroleum Corp. Date: April 4, 2011 By: /s/ Michael Carey Michael Carey Chief Executive Officer 3
